               Case 4:18-cr-00263-JGZ-JR Document 60 Filed 05/24/19 Page 1 of 1


                                                                            ~-FILED            - - - LODGED

                             UNITED STATES DISTRICT cou T                           RECEIVED             COPY


                                        DISTRICT OF ARIZONA
                                                                                    MAY 1 4 2019

United States of America,                                                        CLERK U S OIST91C r COURT
                                                                            BY     DISTRICT OF ARIZONA
PLAINTIFF,                                                                                                DEPUTY

                                                                    CR 18-00263-TUC-JGZ-JR
        vs.
                                                                    WITNESS LIST
Robert Francis Krebs,
DEFENDANT.


 PRESIDING JUDGE                   COURTROOM DEPUTY                     COURT REPORTER
 JACQUELINE RATEAU
 HEARING DATE(S)                   PLAINTIFF ATTORNEY(S)                DEFENDANT ATTORNEY(S)
                                   RAQUEL ARELLANO                      GREGORY BERGER
 May 7, 2019, ~ .2'1, l.l>lq
                                   CHRISTINE :MELTON                    JORGE COSTALES
                                                                                                             UNDER
 PLF    DFT    DATE SWORN   DATE APPEARED                         WITNESS                                     RULE

 1            ~/--;;J-/(q
                .           >)f:IA
                                 ,
                                   q        Dr. Robert Cochrane
 2                                                  . -- .   ..

 3
 4
 5
 6
 7
 8
 9
 10




                                                                                                                     I\
